Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0105310, filed on 08/21/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 7,438,563) in view of Lee (US 2015/0084658). (“Chung”).
6.	Regarding claim 1, Chung teaches A test socket provided in a test apparatus in which a device under inspection having a terminal is connected to a tester, which generates a test signal, for testing the device under inspection [Figures 5-14, Abstract, a test socket in a test apparatus for testing the device under inspection is taught], the test socket comprising: an inelastic insulating housing formed of an inelastic insulating material and provided with a plurality of housing holes formed therein to pass therethrough in a thickness direction thereof [Figures 5-14, the test socket 200/300/400/500 comprises an inelastic insulating housing 120/220/320/420 is shown, a plurality of housing holes (not labelled) shown to pass through the socket body]; a plurality of electro-conductive parts formed to have a configuration in which a plurality of electro-conductive particles are contained in an elastic insulating material, each of the electro-conductive parts comprising: an electro-conductive part body having a lower end portion to be connected to a signal electrode of the tester placed below the inelastic insulating housing and an upper end portion disposed in the housing hole to be connected to the terminal of the device under inspection placed on the inelastic insulating housing [Figures 5-14, a plurality of electro-conductive parts 134/234 having a lower end portion to be connected to a signal electrode 91 of the tester 90 and an upper end portion 132/232 to be connected to the terminal 81 of the DUT 80]; and an electro-conductive part lower bump connected to the electro-conductive part body to protrude from a lower surface of the inelastic insulating housing [Figures 5-14, a lower bump 231/237 to protrude from a lower surface is shown]; and a lower compression-controlling sheet attached to the lower surface of the inelastic insulating housing and having one or more through holes formed therein to allow a lower end portion of each electro-conductive part lower bump to be accommodated in the through hole while forming a space portion around the lower end portion [Figures 5-14, a lower compression controlling sheet 240 is shown attached to the lower surface].
Chung does not explicitly teach -38-680-007wherein the inelastic insulating housing has an alignment hole passing therethrough in the thickness direction, and the alignment hole is configured to enable an alignment pin of a component for securing the inelastic insulating housing to the tester to pass therethrough.
However, Lee teaches wherein the inelastic insulating housing has an alignment hole passing therethrough in the thickness direction, and the alignment hole is configured to enable an alignment pin of a component for securing the inelastic insulating housing to the tester to pass therethrough [Figures 1-4, the insulating housing 10 has an alignment hole passing therethrough in the thickness direction to enable an alignment pin for securing arrangement].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Lee. Doing so would allow Chung to comprise an alignment hole in the housing which would help obtain secured arrangement.

7.	Regarding claim 10, Chung teaches A test socket provided in a test apparatus in which a device under inspection having a terminal is connected to a tester, which generates a test signal, for testing the device under inspection [Figures 5-14, Abstract, a test socket in a test apparatus is shown], the test socket comprising:-40-680-007 an inelastic insulating housing formed of an inelastic insulating material and provided with a plurality of housing holes formed therein to pass therethrough in a thickness direction thereof [Figures 5-14, the test socket 200/300/400/500 comprises an inelastic insulating housing 120/220/320/420 is shown, a plurality of housing holes (not labelled) shown to pass through the socket body]; a plurality of electro-conductive parts formed to have a configuration in which a plurality of electro-conductive particles are contained in an elastic insulating material, each of the electro-conductive parts comprising: an electro-conductive part body having a lower end portion to be connected to a signal electrode of the tester placed below the inelastic insulating housing and an upper end portion disposed in the housing hole to be connected to the terminal of the device under inspection placed on the inelastic insulating housing [Figures 5-14, a plurality of electro-conductive parts 134/234 having a lower end portion to be connected to a signal electrode 91 of the tester 90 and an upper end portion 132/232 to be connected to the terminal 81 of the DUT 80]; and an electro-conductive part upper bump connected to the electro-conductive part body to protrude from an upper surface of the inelastic insulating housing [Figures 5-14, an upper bump 132/232 to protrude from an upper surface is shown].
Chung does not explicitly teach an upper compression-controlling sheet attached to the upper surface of the inelastic insulating housing and having a through hole formed therein to allow a lower end portion of each electro-conductive part upper bump to be accommodated in the through hole while forming a space portion around the lower end portion, wherein the inelastic insulating housing has an alignment hole passing therethrough in the thickness direction, and the alignment hole is configured to enable an alignment pin of a component for securing the inelastic insulating housing to the tester to pass therethrough.
However, Lee teaches an upper compression-controlling sheet attached to the upper surface of the inelastic insulating housing and having a through hole formed therein to allow a lower end portion of each electro-conductive part upper bump to be accommodated in the through hole while forming a space portion around the lower end portion, wherein the inelastic insulating housing has an alignment hole passing therethrough in the thickness direction, and the alignment hole is configured to enable an alignment pin of a component for securing the inelastic insulating housing to the tester to pass therethrough [Figures 1-6, an upper compression controlling sheet 130 is shown, the insulating housing 10 has an alignment hole passing therethrough in the thickness direction to enable an alignment pin for securing arrangement].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Lee. Doing so would allow Chung to comprise an upper compression controlling sheet and an alignment hole in the housing which would help improve system and obtain secured arrangement.

8.	Regarding claim 16, Chung teaches A test apparatus in which a device under inspection having a terminal is connected to a tester, which generates a test signal, for testing the device under inspection [Figures 5-14, Abstract, a test apparatus in which a device under inspection is connected to a tester is shown], the test apparatus comprising: a test socket configured to electrically mediate the tester and the device under inspection for enabling a test signal of the tester to be transmitted to the device under inspection [Figures 5-14, a test socket 200/300/400/500 to electrically mediate the tester 90 and the device under inspection 80 is shown]; -42-680-007a guide housing coupled to the tester for securing the test socket to the tester, (and being provided with an alignment pin inserted into a securing hole of the tester) [Figures 5-14, a guide housing 120/220 for securing the test socket is shown]; and a pusher being movable to approach the tester or to be moved away from the tester, thereby providing a pressurizing force capable of pressurizing the device under inspection placed on the test socket towards the tester [Figures 5-14, a pusher or transporter not shown is taught to approach the tester or to be moved away from the tester, see down arrow in Figure 9], wherein the test socket comprises: an inelastic insulating housing formed of an inelastic insulating material, the inelastic insulating housing being provided with a plurality of housing holes formed therein to pass therethrough in a thickness direction thereof (and an alignment hole formed therein to pass therethrough in the thickness direction thereof to allow the alignment pin to pass through the alignment hole) [Figures 5-14, the test socket 200/300/400/500 comprises an inelastic insulating housing 120/220/320/420 is shown, a plurality of housing holes (not labelled) shown to pass through the socket body]; a plurality of electro-conductive parts formed to have a configuration in which a plurality of electro- conductive particles are contained in an elastic insulating material, each of the electro-conductive parts comprising: an electro-conductive part body having a lower end portion to be connected to a signal electrode of the tester placed below the inelastic insulating housing and an upper end portion disposed in the housing hole to be connected to the terminal of the device under inspection placed on the inelastic insulating housing [Figures 5-14, a plurality of electro-conductive parts 134/234 having a lower end portion to be connected to a signal electrode 91 of the tester 90 and an upper end portion 132/232 to be connected to the terminal 81 of the DUT 80]; and one or more electro-conductive part bumps connected to the electro-conductive part body to -43-680-007 protrude from at least one of upper and lower surfaces of the inelastic insulating housing [Figures 5-14, an upper bump 132/232 to protrude from an upper surface and a lower bump 231/237 shown]; and a compression-controlling sheet attached to a surface of the inelastic insulating housing on which the electro-conductive part bump is formed, and having a through hole formed therein to allow a lower end portion of each electro-conductive part bump to be accommodated in the through hole while forming a space portion around the lower end portion [Figures 5-14, a lower compression controlling sheet 240 is shown attached to the lower surface].
Chung does not explicitly teach an alignment hole formed therein to pass therethrough in the thickness direction thereof to allow the alignment pin to pass through the alignment hole.
However, Lee teaches an alignment hole formed therein to pass therethrough in the thickness direction thereof to allow the alignment pin to pass through the alignment hole [Figures 1-4, the insulating housing 10 has an alignment hole passing therethrough in the thickness direction to enable an alignment pin for securing arrangement].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Lee. Doing so would allow Chung to comprise an alignment hole in the housing which would help obtain secured arrangement.

9.	Regarding claims 2, 8, 11, 17, Chung teaches the test socket.
Chung and Lee does not explicitly teach wherein a volume of the space portion of the through hole is within a range of values greater than 0.2 times and less than 1.2 times a volume of an upper end portion of the electro-conductive part lower bump.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung and Lee to optimize the value of volume of the space portion because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
10.	Regarding claims 3, 9, 12, 18, Chung teaches the test socket.
Chung and Lee does not explicitly teach wherein the electro- conductive part satisfies the follow condition: 
    PNG
    media_image1.png
    42
    151
    media_image1.png
    Greyscale
 where Lt is the sum of a length of the electro- conductive part body and a length of the electro-conductive part lower bump, and Lb is a length of the electro-conductive part lower bump.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung and Lee to optimize the value of Lt and Lb because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
11.	Regarding claims 4, 13, 19, Chung teaches wherein the inelastic insulating housing is formed of polyimide [Figures 5-14, Claims 6 and 11, the inelastic insulating housing is formed of polymer/polyimide].
12.	Regarding claims 5, 14, 20, chung teaches wherein the inelastic insulating housing and the lower compression-controlling sheet are formed of the same material [Figures 5-14, the inelastic insulating housing and the controlling sheet are formed of the same material].
13.	Regarding claims 6, 15, Chung teaches wherein the inelastic insulating housing and the lower compression-controlling sheet are integrally formed with each other [Figures 5-14, the inelastic insulating housing and the controlling sheet are integrally formed].
14.	Regarding claim 7, Chung teaches wherein the electro- conductive part comprises an electro-conductive part upper bump connected to the electro-conductive part body to protrude from an upper surface of the inelastic insulating housing, and the test socket comprises an upper compression- controlling sheet attached to the upper surface of the inelastic insulating housing and having a through hole formed therein to allow a lower end portion of each electro- conductive part upper bump to be accommodated in the through hole while forming a space portion around the lower end portion [Figures 5-14, the electro-conductive part and the test socket arrangement is shown].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Erdman et al. (US 2019/0302145), see Abstract, Figures 3-5 teaches a DUT testing arrangement comprising tester, terminal, spring pin, contacts and so on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEEL D SHAH/Primary Examiner, Art Unit 2868